ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  Mountain Movers/Ainsworth-Benning, LLC          ) ASBCA No. 62122
                                                  )
  Under Contract No. W9128F-12-D-0027             )

  APPEARANCE FOR THE APPELLANT:                       Timothy A. Furin, Esq.
                                                       Apple & Furin, LLP
                                                       Austin, TX

  APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                       Engineer Chief Trial Attorney
                                                      William G. Latka, Esq.
                                                       Engineer Trial Attorney
                                                       U.S. Army Engineer District, Omaha

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: February 8, 2022



                                                KENNETH D. WOODROW
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62122, Appeal of Mountain
Movers/Ainsworth-Benning, LLC, rendered in conformance with the Board’s Charter.

       Dated: February 8, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals